Name: Commission Regulation (EC) No 352/2002 of 25 February 2002 amending Regulation (EC) No 1121/2001 fixing the adjustment coefficients to be applied to each traditional operator's reference quantity under the tariff quotas for imports of bananas
 Type: Regulation
 Subject Matter: trade;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|32002R0352Commission Regulation (EC) No 352/2002 of 25 February 2002 amending Regulation (EC) No 1121/2001 fixing the adjustment coefficients to be applied to each traditional operator's reference quantity under the tariff quotas for imports of bananas Official Journal L 055 , 26/02/2002 P. 0024 - 0024Commission Regulation (EC) No 352/2002of 25 February 2002amending Regulation (EC) No 1121/2001 fixing the adjustment coefficients to be applied to each traditional operator's reference quantity under the tariff quotas for imports of bananasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 2587/2001(2), and in particular Article 20 thereof,Having regard to Commission Regulation (EC) No 896/2001 of 7 May 2001 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community(3), as last amended by Regulation (EC) No 349/2002(4), and in particular Article 5(2) thereof,Whereas:(1) Pursuant to Article 5(2) of Regulation (EC) No 896/2001, by Regulation (EC) No 1121/2001(5), as last amended by Regulation (EC) No 2146/2001(6), the Commission fixed an adjustment coefficient to be applied to the reference quantity of operators in the two categories of traditional operators in the light of the information received from the Member States on the sum of the reference quantities established for traditional operators A/B and C.(2) Following the changes in the quantities of tariff quotas B and C pursuant to Regulation (EC) No 2587/2001 and in the allocation of tariff quota C among traditional and non-traditional operators pursuant to Regulation (EC) No 349/2002, the adjustment coefficients to be applied to the reference quantities of traditional operators under tariff quotas A/B and C should be adapted.(3) Regulation (EC) No 1121/2001 should be amended accordingly.(4) This Regulation must enter into force immediately, having regard to the time limits laid down in Regulation (EC) No 896/2001.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EC) No 1121/2001 is hereby replaced by the following: "Article 1For the tariff quotas A/B and C provided for in Article 18 of Regulation (EEC) No 404/93, the adjustment coefficient provided for in Article 5(2) of Regulation (EC) No 896/2001 shall be:>TABLE>By 28 February 2002 at the latest the competent authorities of the Member States shall notify the operators concerned of their reference quantities as adjusted pursuant to this Article."Article 2This Regulation shall enter into force on 26 February 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 345, 29.12.2001, p. 13.(3) OJ L 126, 8.5.2001, p. 6.(4) See page 17 of this Official Journal.(5) OJ L 153, 8.6.2001, p. 12.(6) OJ L 288, 1.11.2001, p. 21.